Citation Nr: 1720301	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar spondylosis with history of herniated nucleus pulposus (HNP) at L5-S1.

2.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from March 1975 to March 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded the matters pertaining to the Veteran's lumbar spondylosis and radiculopathy in September 2015.

The Board notes that in January 2015 VA received a notice of disagreement (NOD) with the denial of a clothing allowance for the Veteran's back brace for his service-connected lumbar spondylosis, and skin cream for his service-connected tinea pedis.  The NOD indicates the benefit was denied in September 2014; however, a copy of this decision does not appear to be in the Veteran's claims file.  The Agency of Original Jurisdiction should take further action on the Veteran's NOD as appropriate. 


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the Veteran's service-connected lumbar spondylosis with history of HNP at L5-S1 manifested with pain and forward flexion greater than 30 degrees, but without ankylosis of the entire thoracolumbar spine.

2.  The probative, competent evidence is against a finding that the Veteran has a current right lower extremity radiculopathy disability for service connection purposes.





CONCLUSIONS OF LAW

1.  Throughout the duration of the appeal, the criteria for an increased disability rating in excess of 20 percent for service-connected lumbar spondylosis with history or HNP at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for entitlement to service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  In relevant part, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

By way of history, the Veteran was initially granted entitlement to service connection for a lumbosacral strain in October 1978 and was awarded a noncompensable disability rating.  In July 1992 this disability rating raised to 10 percent and in January 2007 it raised to 20 percent.  In April 2009 the Veteran initiated the current increased ratings claim.  At all times during the appeal the Veteran has indicated that he is entitled to a higher disability rating.  To warrant a higher disability rating the Veteran must have forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire spine, or incapacitating episodes of four weeks or more in a year.

The Veteran has an ongoing history of medication management and at-home physical therapy exercises as part of his treatment.  In April 2009 he reported having back pain exacerbated by walking.  He reported that he was taking medication and he denied having any unusual joint pain, immobility, or loss of functioning.  Two months following he reported that he was having continuous back pain that radiated to the lower extremities, but he indicated that he was doing physical therapy at home and was taking his medications.  On physical examination the Veteran's flexion was limited to 35 degrees with painful extension and rotation, but there were no signs of inflammation or infection; his neurological functioning was intact.

In June 2012 the Veteran underwent VA examination in connection with his claim.  At the time he noted flare ups where it hurt to breather.  The examiner diagnosed with L4-L5 canal stenosis and thoracic disc herniation.  During the physical examination the Veteran had forward flexion to 40 degrees with pain, and extension to 10 degrees with pain.  His right lateral flexion was to 10 degrees with pain and his left lateral flexion was to 15 degrees with pain, although his bilateral rotation was normal without pain.  The Veteran had no change in range of motion on repetition although he had pain in testing.  The VA examiner noted that the Veteran had guarding and muscle spasms but not enough to cause an abnormal gait or spinal contour.  His sensation and reflexes were normal and his straight leg raise was negative.  The VA examiner determined that femoral and sciatic nerves were unaffected by radiculopathy.  The VA examiner noted that the Veteran had IVDS, but that there were no incapacitating episodes in the past year.  The Veteran asserted that he was using a spinal brace, and his spinal MRI showed disc herniation in the thoracic spine that was mildly compressing the ventral cord, and mild to moderate canal stenosis in the lumbar spine. 

The Veteran continued to receive medication management for his spinal pain, and a spinal MRI from November 2013 showed spondylosis at L4-L5.  In June 2016 the Veteran again underwent VA examination in connection with his claim.  At the time he was diagnosed with IVDS.  The Veteran asserted that his pain was a three on a pain scale of one to ten and that he had three pain flare-ups in the past year, one of which caused him to go to the emergency room for pain medication.  He reported that after receiving medication he went back to work a few days later; the Veteran also asserted that his back pain radiated to the legs, and that his knees would lock up.  On physical examination the Veteran had lumbar forward flexion to 40 degrees and extension to 10 degrees; his bilateral flexion was to 10 degrees and he had full bilateral rotation.  The VA examiner noted that the Veteran had a painful range of motion but no additional functional loss.  He had no pain with weight bearing and no ankylosis of the spine, according to the VA examiner.  The VA examiner could not determine if there would be additional limitation of motion after repetitive use or during flare ups as the VA examination was not being performed during such circumstances.  The VA examiner indicated that the Veteran had IVDS but had no flare-ups requiring bed rest in the 12 months prior.  The Veteran's spinal MRIs showed disc herniation and foraminal stenosis in the lumbar spine, but there was an indication that there were no changes in the findings since 2013.  

In reviewing the evidence, the Board finds that the Veteran's physical examination findings were consistent with a 20 percent disability rating.  His forward flexion of the lumbar spine was zero to 40 degrees and his lumbar spine extension was zero to 10 degrees on both VA examinations.  Although the Veteran's range of motion testing did not change on repetition, there was objective evidence of pain.  Moreover, the Veteran had some evidence of muscle spasm, but nothing that affected his gait.  This evidence is indicative of a 20 percent disability rating.  

However, the evidence does not suggest that a disability rating higher than 20 percent is warranted.  There was no evidence that the Veteran's forward flexion of the thoracolumbar spine was to 30 degrees or less to include after repetitive use or during flare up.  In this case, the Veteran's lumbar spine forward flexion was at worst zero to 35 degrees, which is consistent with a 20 percent disability rating.  Moreover, there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  The Board notes that he has never been diagnosed with spinal ankylosis and his physical findings do not suggest ankylosis.  

While the Veteran was diagnosed with IVDS during his VA examinations, the VA examiners both specifically indicated that the Veteran had not required bedrest for this disability.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Moreover, the evidence is against a finding that the Veteran had separately ratable neurological manifestations of the low back disability that have not already been considered; he has been assigned a disability rating for left lower extremity for radiculopathy, and has not disagreed with the disability evaluation or effective date of that disability.  As will be discussed, there is no current diagnosis of right lower extremity radiculopathy.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent during the appeal period.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5238, Gilbert v. Derwinksi, 1 Vet App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection

The Veteran asserted that he has a right lower extremity radiculopathy disability that stems his service-connected lumbar spondylosis.  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.

For both direct and secondary service connection, the requirement is that there is a current disability.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of right lower extremity radiculopathy.  

In March 2008 the Veteran reported having pain and numbness that started in the lower back and radiated down to the lower extremities, with the right leg being more affected.  Although there were several notations of a positive straight leg raise on physical examination, his strength and sensation were consistently normal.  

When the Veteran underwent VA examination in connection with his spinal claim in June 2012, he had full strength and normal sensation in the lower extremities.  His straight leg raise was also noted to be negative bilaterally.  The Veteran denied having pain in the lower extremities, but he was noted to have paresthesia and numbness in the left lower extremity.  The VA examiner found that there was no evidence of radiculopathy bilaterally.  The Veteran had no other noted neurologic abnormalities, and his only assistive device was a back brace.  

The Veteran continued to receive ongoing treatment for back pain, and in October 2013 he reported that his pain radiated down to the legs.  During the physical examination, however, the Veteran had full strength in the lower extremities without muscle spasms or radiculopathy.  The Veteran's treatment with VA persisted, and in July 2015 he reported that he had back pain without radiation, and on physical examination he had full strength in the lower extremities with no muscle spasms or radiculopathy.  His treatment notes from December 2015 also showed no evidence of radiculopathy despite his allegations of back and knee pain.  

In April 2016 a VA examiner reviewed the Veteran's file and found that there was no evidence of a neurological disability in the lower extremities based on bilateral lower extremity strength testing, deep tendon reflexes, and sensation testing; the VA examiner concluded that left leg tingling and numbness could be due to radiculitis secondary to lumbar spine pathology, but did not comment on any right leg radiculopathy.  

In June 2016 the Veteran underwent VA examination in connection with his claim pursuant to the Board's September 2015 remand directives.  At the time he was diagnosed with lumbar spondylosis and radiculopathy of the left lower extremity.  The Veteran reported that his legs would give out from under him due to his back pain and that he would fall and be unable to walk.  The Veteran had a reduced range of motion in the spine but full strength in the lower extremities.  His reflexes in the right lower extremity were normal, and he had a negative straight leg raise on the right.  The Veteran had no other signs of radiculopathy on the right side.  

Overall, the Board notes that there are no physical examination findings confirming a definitive diagnosis of a right leg radiculopathy disability.  Both VA examiners determined that the right upper extremity was not affected by radiculopathy.  Moreover, there is no evidence that the Veteran had objective symptoms that might have led to a right leg radiculopathy disability, other than his own vague complaints.  The Board has considered the Veteran's statements, but the lack of physical examination findings or any other available evidence counterbalance these statements.  

Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a right lower extremity radiculopathy disability.

To the extent that the Veteran has contended that he has a right leg radiculopathy disability, he has not shown that he has specialized training sufficient to diagnose these disabilities or determine their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report any pain or weakness, the diagnosis of a right leg radiculopathy disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a right leg disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a right lower extremity radiculopathy disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar spondylosis with history of HNP at L5-S1 is denied.

Entitlement to service connection for right lower extremity radiculopathy is denied.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


